Citation Nr: 0612939	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

Symptoms of the veteran's service-connected PTSD are not 
currently objectively shown since the onset of his 
degenerative Alzheimer's type dementia.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5013, 
5103A, 5107A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The appeal arises from a 
September 2002 RO decision to assign an initial 30 percent 
disability evaluation for PTSD, following a grant of service 
connection for PTSD in a Board decision of September 2002 
(with application of the benefit of the doubt provision).  
Notice of the VCAA specific to that initial evaluation for 
PTSD was not issued until March 2004.  However, the matter 
was readjudicated on a de novo basis in a January 2005 
supplemental statement of the case (SSOC).  As the VCAA 
notice was issued prior to the de novo readjudication of the 
claim in the January 2005 SSOC, any defect with respect to 
the timing of the notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The March 2004 VCAA notice, as with the September 2003 SOC, 
advised the veteran of the VA's duty to assist, and advised 
the veteran of the sort of evidence not of record that is 
necessary to substantiate the claim on appeal, to include 
medical evidence of an increase in PTSD symptomatology.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to this claim.  Although the notices 
made no reference to veteran's status and the effective date 
of the increase in disability, there is no prejudice to the 
claimant since his veteran status is not questioned, and the 
claim on appeal is being denied-an effective date of an 
increased rating will not be assigned.  The veteran has 
failed to submit the required medical evidence despite being 
repeatedly asked to do so.  

The VA provided the veteran with an appropriate VA PTSD 
examination in March 2004, which included a medical opinion 
that symptoms of PTSD no longer exist.  All identified VA 
treatment records were obtained and the veteran has not 
identified any additional evidence not already of record.  
Accordingly, there is no further available development 
indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the March 
2004 VA examination and medical opinion, and the fact that 
the veteran has pointed to no other pertinent evidence which 
has not been obtained, the record is ready for appellate 
review of the claim on appeal.  

PTSD is not presently shown because of the veteran's 
Alzheimer's type dementia.  Accordingly, in the circumstances 
of this case, additional efforts in accordance with the VCAA 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The veteran and his representative have been repeatedly 
advised of the need to submit medical evidence of an increase 
in PTSD disability.  There is adequate evidence of record to 
adjudicate the claim.  Accordingly, there is no prejudice in 
proceeding with a decision in the appeal at this time.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 WL 
519755 (U. S. Vet. App. Mar. 3, 2006); See also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 
(2005) (Pertaining to harmless error).  

The Merits of the Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  The instant appeal regards the 
assignment of an initial rating for a disability after 
service connection was awarded for PTSD.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, at 38 C.F.R. § 4.130.  Under this 
Diagnostic Code, a 30 percent disability rating is warranted 
for PTSD when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

The medical evidence of record demonstrates that the 
veteran's primary diagnosis has evolved into degenerative 
dementia of the Alzheimer's type, with a history of PTSD.  
Historically, the veteran's diagnosis of PTSD was always in 
question, with considerable evidence suggesting a diagnosis 
of a generalized anxiety disorder, and/or degenerative 
dementia.  See Board decision, September 2002 and May 2000 VA 
neuropsychiatric examination.  The September 2002 Board 
decision granted the claim of service connection for PTSD 
with application of the benefit of the doubt provision based 
upon this conflicting evidence.  

The appellant claims an increase in PTSD symptomatology.  
However, the medical evidence of record shows otherwise.  The 
claim on appeal must be denied because a preponderance of the 
evidence is against the claim.  On VA examination in March 
2004, the veteran was unable to describe or shown any 
symptomatology related to service-connected PTSD.  The VA 
examiner was of the opinion that the veteran's current 
symptomatology is related to his degenerative dementia and 
Alzheimer's disease and not service-connected PTSD.  The 
diagnosis was history of PTSD, and the primary diagnosis was 
Alzheimer's disease.  The VA examiner's opinion is clear and 
dispositive.  With no symptomatology which could be ascribed 
to service-connected PTSD, the VA examiner was unable to 
provide a score on the Global Assessment of Functioning (GAF) 
scale specific to PTSD.  Despite being advised to do so, the 
veteran has not submitted evidence which contradicts the 
March 2004 VA medical opinion.  

The claim must be denied upon the above clinical findings, in 
view of the applicable diagnostic code, the factors as 
enumerated in the rating criteria discussed above, and the 
results the veteran's overwhelming Alzheimer's disease.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  In the absence of 
any competent evidence of a diagnosis of PTSD, there is no 
basis to grant a higher evaluation.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)].  

The statements of the veteran's spouse have been given all 
due consideration.  However, while she is competent to 
provide evidence of observable symptoms, she is not competent 
to attribute any symptom to a given diagnosis.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Her lay assertions are 
not, therefore, as probative as the objective clinical 
evidence of record.  "It is the responsibility of the BVA . 
. . to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
As is true with any piece of evidence, the credibility and 
weight to be attached to [evidence ... are] within the province 
of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998).  The Board has the "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Symptoms which the appellant attributes to 
PTSD have been clinically associated with symptoms of 
Alzheimer's type dementia.  

In this case, the Board finds that the most probative 
evidence of record weighs against an evaluation in excess of 
30 percent for PTSD.  The Board notes that some of the VA 
outpatient treatment records show only a diagnosis of PTSD 
without reference to the veteran's well-documented 
Alzheimer's dementia.  Unlike the March 2004 VA psychiatric 
examination, none of these outpatient treatment records 
include a thorough review of the veteran's clinical history-
as contained in his VA claims file.  The March 2004 VA 
examination was thorough, clear and comprehensive.  To the 
extent that outpatient treatment records show continued 
impairment due to PTSD, no evidence demonstrates that the 
veteran meets the criteria for an evaluation in excess of 30 
percent disabling.  Additionally, the Board is not bound to 
accept medical findings and opinions that are unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Accepting the 
diagnosis of PTSD, recognized symptoms of PTSD do not warrant 
an evaluation in excess of 30 percent.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's PTSD 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.  The Board finds that the schedular evaluation 
in this case is not inadequate.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required any hospitalization for his 
PTSD, nor has he obtained any extensive treatment-the 
veteran's treatment is the result of Alzheimer's disease.  
The appellant has not offered any objective evidence of any 
symptoms due to PTSD that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

The findings needed for an initial evaluation in excess of 30 
percent for PTSD are not demonstrated by the probative 
evidence of record.  Since the preponderance of the evidence 
is against the claim for an initial evaluation in excess of 
30 percent for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable and the claim is denied.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).  


ORDER

The claim for an initial evaluation in excess of 30 percent 
for PTSD is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


